              Case 2:19-cr-00117-JLR Document 84 Filed 01/22/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                     CASE NO. CR19-0117JLR

11                               Plaintiff,               MINUTE ORDER
                   v.
12
            SHAWNA REID,
13
                                 Defendant.
14

15          The following minute order is made by the direction of the court, the Honorable

16   James L. Robart:

17          At 2:00 p.m. on January 28, 2021, the court has scheduled a telephonic hearing

18   regarding Defendant Shawna Reid’s motion for issuance of trial subpoenas for

19   Department of Justice employees (Mot. (Dkt. # 77); see also Reply (Dkt. # 81)) and

20   Plaintiff United States of America’s (“the Government”) opposition to that motion (Resp.

21   (Dkt. # 80). The parties should be prepared to discuss which, if any, of the potential

22   witnesses will be trial counsel for the Government, the admissibility of testimony from


     MINUTE ORDER - 1
              Case 2:19-cr-00117-JLR Document 84 Filed 01/22/21 Page 2 of 2




 1   the potential witnesses, and any authority in the Ninth Circuit that addresses (1) the

 2   propriety of Department of Justice lawyers being called to testify by a defendant, and (2)

 3   the exhaustion principle cited by the Government in its response (see Resp. at 10-12).

 4          Filed and entered this 22nd day of January, 2021.

 5
                                                 WILLIAM M. MCCOOL
 6                                               Clerk of Court

 7                                                s/ Ashleigh Drecktrah
                                                  Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     MINUTE ORDER - 2
